Exhibit 10.12(f)


CYTEC INDUSTRIES INC.

Executive Income Continuity Plan

As Revised through September 12, 2003 


     1.     Purpose.  The purpose of this Executive Income Continuity Plan (this
Plan) is to retain the services of executives in the senior management group of
Cytec Industries Inc. and its subsidiaries and to reinforce and encourage the
continuing attention, dedication and loyalty of these executives without the
distraction of concern over the possibility of involuntary or constructive
termination of employment resulting from unforeseen developments, by providing
income continuity for a limited period.

     2.     Definitions.  Unless the context otherwise requires, the following
terms shall have the meanings respectively indicated:

          (a)  "Board of Directors" shall mean the board of directors of Cytec
Industries Inc.

          (b)  "Cause" shall mean (A) the willful and continued failure by a
Plan Member substantially to perform his duties with the Company (other than any
such failure resulting from his incapacity due to physical or mental illness),
after a demand for substantial performance is delivered to him by the Company
which specifically identifies the manner in which the Company believes that he
has not substantially performed his duties, or (B) the willful engaging by him
in conduct demonstrably injurious to the Company.  For purposes of this
definition, no act, or failure to act, on the part of a Plan Member shall be
considered "willful" unless done, or omitted to be done, by him without
reasonable belief that his action or omission was in the best interests of the
Company and was lawful.

          (c)  A "Change in Control" shall be deemed to have occurred if:  (i)
any "person", as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company), is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more (except as specifically
provided below) of the combined voting power of the Company's then outstanding
securities; or (ii) there occurs any transaction or action which results in the
individuals who at the beginning of a period commencing 24 hours prior to the
commencement of the transaction were members of the Board of Directors, together
with individuals subsequently elected to the Board upon the recommendation of a
majority of the continuing directors, ceasing to constitute at least a majority
thereof; or (iii) the stockholders or the Board of Directors of the Company
approve a definitive agreement to merge or consolidate the Company with or into
another corporation (including any such transaction in which the Company is the
surviving corporation), or to sell or otherwise dispose of all or substantially
all of its assets, or to adopt a plan of liquidation of the Company.  
Notwithstanding clause (i) above, beneficial ownership by a financial
institution of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities shall not
constitute a Change in Control if, at the first Board of Directors meeting
occurring five days or more after the Company receives written notice of such
event, and prior to the occurrence of an event described in clause (ii) above,
the Board of Directors adopts a resolution to the effect that such ownership
does not constitute a Change in Control; provided that (x) such a resolution
shall not remain in effect for any further five percent (5%) increase in such
financial institution's beneficial ownership, unless the Board of Directors so
determines in accordance with a further resolution adopted by the Board of
Directors in accordance with the procedures set forth in this sentence, (y) such
resolution may be revoked by the Board of Directors at any time, and (z) the
Board of Directors may place any additional or more stringent conditions on its
determination that such event does not constitute a Change in Control.

          (d)  "Company" shall mean Cytec Industries Inc. and, except for the
purposes of paragraph (c) of this Section, shall include any of its subsidiaries
which employs members of this Plan.

          (e)  "Compensation Committee" shall mean the Compensation and
Management Development Committee as constituted from time to time of the Board
of Directors, or such other body as shall have similar authority and
responsibility.

          (f)  "Date of Termination" shall mean (A) if the employment of a Plan
Member is terminated by his death, the date of his death, (B) if such employment
is terminated by his Retirement, the date of such Retirement, (C) if such
employment is terminated for Disability, upon the expiration of his continuous
service credits as determined by the Company, (D) if his employment is
terminated by him for Good Reason, the date specified in the Notice of
Termination, and (E) if his employment is terminated for any other reason, the
date on which Notice of Termination is given; provided that if within 30 days
after any Notice of Termination is given the party receiving such notice
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally resolved,
either by mutual written agreement of the parties or by a final judgment, order
or decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).

          (g)  "Disability" shall mean inability of a Plan Member due to
sickness or injury to perform the duties pertaining to his occupation with the
Company, as determined in accordance with the Company's Long-Term Disability
Plan and personnel policies.

          (h)  "Good Reason" shall mean:

               (A) a change in assignment resulting in the assignment to a Plan
Member of substantially reduced responsibilities compared with those assigned to
him prior to such change, or any change in his status, authority or position
which represents a demotion (actual or de facto) from his status, authority or
position immediately prior to such change, except in connection with the
termination of his employment because of death or Retirement, by the Company for
Disability or Cause, or by him other than for a Good Reason enumerated in any of
the following subparagraphs of this Paragraph (h);

               (B) the assignment to a Plan Member of duties inconsistent with
his responsibilities prior to such assignment, unless such new duties are
consistent with a position of equal or greater status, authority, and position;

               (C) a reduction in the base salary of a Plan Member as the same
may be increased from time to time;

               (D) a failure to continue the I.C. Plan (or a plan providing
substantially similar benefits) as the same may be modified from time to time
but in a form not less favorable than as of the date of adoption of this Plan,
or a failure to continue a Plan Member as a participant in the I.C. Plan on a
basis consistent with the basis on which the I.C. Plan is administered as of
such date;

               (E) a failure to pay a Plan Member any portion of his current or
deferred compensation within seven (7) days of the date such compensation is
due;

               (F) the relocation of the principal executive offices of the
Company to a location more than 50 miles from the location of the present
executive offices or outside of New Jersey, or requiring a Plan Member to be
based anywhere other than the principal executive offices (or, if a Plan Member
is not based at such executive offices, requiring such Plan Member to be based
at another location not within 50 miles of such location) except for required
travel on business to an extent substantially consistent with his duties and
responsibilities, or in the event of consent to any such relocation of the base
location of a Plan Member the failure to pay (or provide reimbursement for) all
expenses of such Plan Member incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect as of the date of adoption of this Plan;

               (G) the failure to continue in effect any benefit or compensation
plan (including but not limited to the Retirement Plan, the Long-Term Disability
Plan, the I.C. Plan, stock option and performance stock/cash features of the
1993 Stock Award and Incentive Plan (or of any subsequent and/or substitute
plan)), the Employees Savings and Profit Sharing Plan (including the
Supplemental Savings and Profit Sharing Plan), pension plan (including but not
limited to, the Supplemental, Executive Supplemental, and Excess Retirement
Plans), life insurance plan, health and accident plan, disability or vacation
plan in which a Plan Member is participating, or the taking of any action which
would adversely affect participation (including the Plan Member's eligibility to
participate, the amount of his benefits, and the level of his participation
relative to other participants) in or materially reduce benefits under any of
such plans, or the failure to fund any  "Rabbi Trust" created for the payment of
any of the foregoing benefits, when, and to the extent, required by the terms 
of any such trust, unless such action is required pursuant to law or unless
substantially similar benefits are continued in the aggregate under other plans,
programs or arrangements;

               (H) the failure to obtain the assumption of or an agreement to
carry out the terms of this Plan by any successor as contemplated in Section 10;
or

               (I) any purported termination of a Plan Member's employment which
is not effected pursuant to a Notice of Termination as herein defined.

          (i)  "I.C. Plan" means the existing system of annual cash bonuses
payable to Company employees (including Plan Members), pursuant to which annual
target bonuses are established based upon job levels and payments of bonuses as
a percentage of such targets are made based upon Company, business group and
individual performance.

          (j)  "Notice of Termination" shall mean a notice which indicates the
specific basis for termination of employment relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide such basis.

          (k)  "Plan Member" shall mean a person who is employed by the Company
on a full-time basis and for a regular fixed compensation (other than on a
retainer or compensation for temporary employment) and who is included in the
membership of this Plan as provided in Section 3.

          (l)  "Officers" shall mean the chairman, any vice chairman, president,
and any vice president of Cytec Industries Inc. chosen by the Board of
Directors.

          (m)  "Retirement" shall mean termination of employment in accordance
with the provisions of the Retirement Plan; provided, however, that termination
of employment by a Plan Member before his Normal Retirement Date (as defined in
such Plan) for Good Reason shall not be deemed to be Retirement for purposes of
this Plan even though such Plan Member may be eligible for and elect to receive
retirement benefits thereunder.

          (n)  "Retirement Plan" means any qualified defined benefit pension
plan of the Company or its subsidiaries under which the Plan Member has accrued
a retirement benefit (whether or not vested).

          (o)  "Service", as used in Section 5 of this Plan, shall mean service
as a full time employee of the Company or one of its subsidiaries and, in the
case of any person who became such an employee on January 1, 1994, shall include
any period of service ending December 31, 1993 as a full time employee of
American Cyanamid Company or one of its subsidiaries.

          (p)  "Special Change in Control" shall have the same meaning as
"Change in Control" except that the reference to "20%" in clause (i) of the
definition of "Change in Control" shall be replaced with "50%".

     The masculine pronoun wherever used herein shall include the feminine
except as the context specifically indicates.

     3.     Membership.  All Officers shall be Plan Members.  The Compensation
Committee may designate any other employee as a Plan Member.  After an employee
becomes a Plan Member, his membership shall continue until his death or
Retirement, termination of his employment by the Company for Cause or
Disability, or termination of his employment by such Plan Member other than for
Good Reason.

     4.     Termination of Employment.  Each Plan Member shall be entitled to
receive the income continuation payments provided for in Section 5 upon
termination of his employment, unless such termination is (a) because of his
death, Disability or Retirement, (b) by the Company for Cause, or (c) by such
Plan Member other than for Good Reason; provided that, if Notice of Termination
is given prior to a Change in Control, such Plan Member shall have signed and
delivered, in form and substance satisfactory to the General Counsel, a waiver,
effectively waiving all claims against the Company (including its directors,
officers, employees and agents) arising out of such Plan Member's termination of
employment, other than claims for payment post-termination of employment under
the terms of this Plan and employee benefit and compensation plans of the
Company, such waiver to be delivered no later than the later of thirty days
following (i) the date of termination of employment or (ii) written request
therefor by the Company.

     5.     Income Continuation.  (a) Subject to the provisions of Section 7,
upon termination of the employment pursuant to Section 4 of a Plan Member who is
an Officer or who, on the Date of Termination, has at least one year of Service,
the Company shall pay to him the sum of his annual base salary at the rate in
effect at the time Notice of Termination is given plus his Annual Bonus
(excluding Performance Stock/Cash Awards) under the I.C. Plan based on such
rate, in equal monthly installments over a period of 12 months following the
Date of Termination; provided that in the case of Notice of Termination given
after a Change in Control, the payments shall consist of three times his annual
base salary plus three times his Annual Bonus, payable over a 36 month period;
and provided further that in the case of Notice of Termination given after a
Special Change in Control, the payments shall consist of three times his annual
base salary plus three times his Annual Bonus, payable in a single lump sum
payment at the time of the Notice of Termination.  As used in this Section 5,
"Annual Bonus" means the greater of (i) the annual target bonus under the I.C.
Plan attributable to the Plan Member or (ii) said annual target bonus times a
fraction equivalent to the average percentage of said annual target bonus paid
to said Plan Member for each of the two preceding fiscal years of the Company
(or for such lesser period of time as such Plan Member participated in the I.C.
Plan). 

          (b) Subject to the provisions of Section 7, upon termination of the
employment pursuant to Section 4 of any other Plan Member, the Company shall pay
to him the sum of his annual base salary at the rate in effect at the time
Notice of Termination is given plus his Annual Bonus (excluding Performance
Stock/Cash Awards) under the I.C. Plan based on such rate, in equal monthly
installments over a period of 12 months following the Date of Termination;
provided that in the case of Notice of Termination given after a Special Change
in Control, the payments shall be payable in a single lump sum payment at the
time of the Notice of Termination.

          (c) Except for the lump sum payments, which shall be paid immediately
as provided above, all payments under paragraphs (a) and (b) shall be made on
the first day of each month commencing with the first day of the first month
after  the Date of Termination.  Notwithstanding the foregoing, (i) no payment
shall be made with respect to any period beyond the date of a Plan Member's 65th
birthday, (ii) no payment shall be made with respect to any period (A) beyond
the date of a Plan Member's 60th birthday, or (B) (if Notice of Termination is
given prior to a Change in Control) beyond such earlier date as such Plan Member
retires under the Executive Supplemental Employees' Retirement Plan, if, in
either case, such Plan Member is a full member of such plan and is entitled to
retire on such date without having his benefits thereunder reduced by an early
retirement discount, and (iii)  there shall be deducted from any payments
required hereunder (x) any payments made with respect to any required notice
period under any employment agreement between a Plan Member and the Company or
one of its subsidiaries and (y)  any payments received by the Plan Member under
the Company’s Long Term Disability Plan or under any short term disability plan
or program of the Company during the period with respect to which income
continuation is computed hereunder.

     6.     Other Payments.  Subject to the provisions of Section 7, upon
termination of the employment of a Plan Member pursuant to Section 4, the
Company shall, in addition to the payments provided for in Section 5, pay to
him:

          (a) all relocation payments described in Section 2(h)(F) and all legal
fees and expenses incurred by him as a result of such termination (including all
such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Plan or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Internal Revenue Code of
1986, as amended, to any payment or benefit provided hereunder); and

          (b) during the period of two years following the Date of Termination,
all reasonable expenses incurred by him in seeking comparable employment with
another employer to the extent not otherwise reimbursed to him, including,
without limitation, the fees and expenses of a reputable out placement
organization, and reasonable travel, telephone and office expenses.

     7.     Competitive Employment.  The Company, at its option, may discontinue
any payments being made to any Plan Member pursuant to Section 5 or Section 6 if
such Plan Member engages in the operation or management of any business anywhere
in the world, whether as owner, stockholder, partner, officer, consultant,
employee or otherwise, which at such time is in competition with any business of
the Company in any field with which such Plan Member was involved during the
last two years of his employment by the Company.  Ownership by such Plan Member
of five percent or less of the shares of stock of any company listed on a
national securities exchange or having at least 100 stockholders shall not make
such Plan Member a "stockholder" within the meaning of that term as used in this
Section.

     8.     Maintenance of Other Benefit Plans.  The Company shall maintain in
full force and effect, for the continued benefit of each Plan Member entitled to
receive payments pursuant to Section 5, for two years following his Date of
Termination, all employee benefit plans and programs or arrangements (including
Comprehensive Medical and Dental Insurance, Group Life Insurance, and Financial
Planning and Tax Preparation and Counseling Services, but not including
disability) in which he was entitled to participate at the time the Notice of
Termination was given, provided that if his continued participation is not
permitted under the general terms and provisions of such plans and programs, the
Company shall provide equivalent benefits.

     9.     No Mitigation.  No Plan Member shall be required to mitigate the
amount of any payment provided for under this Plan by seeking other employment
or otherwise, nor shall the amount of any payment so provided for be reduced by
any compensation earned by any Plan Member as the result of employment by
another employer, by retirement benefits or by offset against any amount claimed
to be owed by him to the Company.

     10.     Successors.  The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by a written
agreement, to expressly assume and agree to carry out the provisions of this
Plan in the same manner and to the same extent that the Company would be
required to carry them out if no such succession had occurred.

     11.     Notice.  Any notice expressly provided for under this Plan shall be
in writing, shall be given either manually or by mail, telegram, telex, telefax
or cable, and shall be deemed sufficiently given, if and when received by the
Company at its offices at 5 Garret Mountain Plaza, West Paterson, New Jersey
07424 Attention:  Secretary, or by any Plan Member at his address on the records
of the Company, or if an when mailed by registered mail, postage prepaid, return
receipt requested, addressed to the Company or the Plan Member to be notified at
such address.  Either the Company or any Plan Member may, by notice to the
other, change its address for receiving notices.

     12.     Funding.  All payments provided for under this Plan for Plan
Members (including those who have retired) shall not be funded or secured, and
no trust shall be created hereunder.  Payments under the Plan shall become fully
vested and nonforfeitable upon the termination of a Plan Member's employment
except for termination where a Plan Member would not be entitled to income
continuation payments as provided in Section 4 and except as provided in Section
7.

     13.     Amendment and Termination.  The Board of Directors may at any time
or from time to time amend or terminate this Plan; provided, however, that no
such amendment or termination may adversely affect any vested benefits
hereunder; and, provided further, that after a Change in Control, this Plan may
not be amended or terminated without the consent of all persons who were Plan
Members as of the date of such Change in Control (including those who have
retired).

     In addition, no amendment or termination made within one year before a
Change in Control and made while a Prospective Change in Control is pending may
adversely affect any benefit that might at any time be or become owing hereunder
to a person who, immediately prior to the commencement of such Prospective
Change in Control, was a Plan Member, without the consent of such person (other
than a benefit to any such person who is the person, or part of the group,
making the offer, or negotiating to make the offer, which constitutes the
Prospective Change in Control).

     As used herein, the term "Prospective Change in Control" means (i) any
offer presented, directly or indirectly, to the Board of Directors of the
Company which, if consummated, would constitute a Change in Control or (ii) any
negotiation with the Board of Directors or any committee or representative
thereof to make such an offer (including the unilateral announcement of the
terms on which such an offer would be made).

     14.     Governing Law.  This Plan, and the rights and obligations of the
Company and the Plan Members hereunder, shall be construed and governed in
accordance with the law of the State of New Jersey.

     15.     Partial Invalidity.  If any provision of this Plan is determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the remaining provisions of this Plan, which shall remain in effect in
accordance with its terms.

 